DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/02/2021 is being entered. Claims 1-3, 7-9, and 13 are currently amended. The amendment overcomes the rejection under 35 U.S.C. 102(a)(1). However, a further search of the amendment has provided a new reference and claims 1-2, 6-8 and 12-13 now stand rejected under 35 U.S.C. 103. Claims 4 and 10 are objected to for depending on a rejected base claim, but would be allowable if rewritten in independent form. Responsive to this amendment, this action has been made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 1-2, 6-8 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Priest et al. (U.S. Publication No. 2017/0358228 A1) hereinafter Priest further in view of King et al. (U.S. Publication No. 2019/0303668 A1) hereinafter King.

Regarding claim 1, Priest discloses a method for acquiring data, the method comprising:
receiving map data acquired by a data acquisition apparatus installed on a target unmanned aerial vehicle [see Paragraph 0110- discusses that a UAV can detect objects (see Paragraph 0082 - such as buildings) using a radar and cameras (see Paragraph 0131)];
recognizing objects in the map data and determining types of the objects [see Paragraph 0110 - discusses that a server can recognize and match known obstructions (see Paragraph 0082 - such as buildings)];
in response to determining that the determined types of the recognized object match at least one preset type in a preset type sequence, determining a location of the at least one preset type in the preset type sequence [see Paragraph 0113 - discusses that once an obstruction is confirmed/detected then changes to the obstruction data can be updated such as location of the obstruction (see Paragraph 0114), and see Paragraphs 0122-0124 and see Figure 20 below - discusses that the UAV can be configured with instructions (preset) to capture obstructions 1002, 1004, 1006 (sequence)]; and

    PNG
    media_image1.png
    229
    422
    media_image1.png
    Greyscale

Figure 20 of Priest

sending a flight height adjusting command to the target unmanned aerial vehicle, based on a preset location in the preset type sequence and the determined location of the at least one preset type in the preset type sequence [see Paragraph 0086 - discusses that based on the feedback (detected obstructions) the flying lane can be updated and instructions can be sent to the UAV to cause the altitude (height) to change].

However, Priest fails to disclose wherein preset types in the preset type sequence are sorted according to sizes of objects corresponding to the preset types in descending order.

King discloses wherein types in a type sequence are sorted according to sizes of objects corresponding to types in descending order [see Paragraphs 0135-0136 – discusses sorting objects by size in a descending order from large to small].

King suggests that the objects can be ranked once they are sorted [see Paragraph 0137].

Priest to sort objects by size in a descending order as taught by King in order to rank objects [Priest, see Paragraph 0137].

Regarding claim 2, Priest and King disclose the invention with respect to claim 1. Priest further discloses a flight height reducing command [see Paragraph 0086 - discusses that based on the feedback (detected obstructions) the flying lane can be updated and instructions can be sent to the UAV to cause it to descend during flight]; and 
the sending a flight height adjusting command to the target unmanned aerial vehicle, based on the preset location in the preset type sequence and the determined location of the at least one type in the preset type sequence, comprises:
sending the flight height reducing command to the target unmanned aerial vehicle, in response to determining that the determined location is before the preset location, to make the target unmanned aerial vehicle to reduce a flight height [see Paragraph 0086 and see Figure 11 below - discusses that after the feedback of the detected obstruction and prior to a preset location (destination) of a flight route, the descent instructions are sent to the UAV].

    PNG
    media_image2.png
    134
    493
    media_image2.png
    Greyscale

Figure 11 of Priest

Priest and King disclose the invention with respect to claim 1. Priest further discloses comparing the acquired map data with pre-stored map data to determine a difference between the acquired map data and the pre-stored map data [see Paragraph 0124 - discusses that a UAV traffic control system can analyze map data from an external databased with data in data structures (see Paragraph 0122 - discusses the data structures contain data (obstructions) collected by UAVs) to determine integrity of the data in the data structures, and see Paragraph 0125 - discusses that the data structures can be populated after analyzing the map data (update differences)]; and
generating an electronic map based on the acquired map data, in response to determining that the difference satisfies a preset condition [see Paragraph 0125 - discusses that the traffic control system can coordinate flights (generate maps for UAVs) based on the data when obstruction data is populated in the data structures (see Paragraph 0084 - discusses that new obstructions can be determined and updating a flying lane based on the obstruction)].

Regarding claim 7, Priest discloses an apparatus for acquiring data, the apparatus comprising: at least one processor [see Figure 3 below – depicts a processor 102]; and a memory storing instructions [see Figure 3 below – a memory 110 with programs 116 (instructions)], the instructions when executed by the at least one processor, cause the at least one processor to perform operations [see Paragraph 0086 – discusses that the processor executes instructions], the operations comprising:

    PNG
    media_image3.png
    280
    378
    media_image3.png
    Greyscale

Figure 3 of Priest

receiving map data acquired by a data acquisition apparatus installed on a target unmanned aerial vehicle [see Paragraph 0110- discusses that a UAV can detect objects (see Paragraph 0082 - such as buildings) using a radar and cameras (see Paragraph 0131)];
recognizing objects in the map data and determining types of the recognized objects [see Paragraph 0110 - discusses that a server can recognize and match known obstructions (see Paragraph 0082 - such as buildings)];
in response to determining that the determined types of the recognized object match at least one preset type in a preset type sequence, determining a location of the at least one preset type in the preset type sequence [see Paragraph 0113 - discusses that once an obstruction is confirmed/detected then changes to the obstruction data can be updated such as location of the obstruction (see Paragraph 0114), and see Paragraphs 0122-0124 and see Figure 20 below - discusses that the UAV can be configured with instructions (preset) to capture obstructions 1002, 1004, 1006 (sequence)]; and

    PNG
    media_image1.png
    229
    422
    media_image1.png
    Greyscale

Figure 20 of Priest

sending a flight height adjusting command to the target unmanned aerial vehicle, based on a preset location in the preset type sequence and the determined location of the at least one preset type in the preset type sequence [see Paragraph 0086 - discusses that based on the feedback (detected obstructions) the flying lane can be updated and instructions can be sent to the UAV to cause the altitude (height) to change].

However, Priest fails to disclose wherein preset types in the preset type sequence are sorted according to sizes of objects corresponding to the preset types in descending order.

King discloses wherein types in a type sequence are sorted according to sizes of objects corresponding to types in descending order [see Paragraphs 0135-0136 – discusses sorting objects by size in a descending order from large to small].

King suggests that the objects can be ranked once they are sorted [see Paragraph 0137].

Priest to sort objects by size in a descending order as taught by King in order to rank objects [Priest, see Paragraph 0137].

Regarding claim 8, Priest and King disclose the invention with respect to claim 7. Priest further discloses a flight height reducing command [see Paragraph 0086 - discusses that based on the feedback (detected obstructions) the flying lane can be updated and instructions can be sent to the UAV to cause it to descend during flight]; and 
the sending a flight height adjusting command to the target unmanned aerial vehicle, based on the preset location in the preset type sequence and the determined location of the at least one type in the preset type sequence, comprises:
sending the flight height reducing command to the target unmanned aerial vehicle, in response to determining that the determined location is before the preset location, to make the target unmanned aerial vehicle to reduce a flight height [see Paragraph 0086 and see Figure 11 below - discusses that after the feedback of the detected obstruction and prior to a preset location (destination) of a flight route, the descent instructions are sent to the UAV].

    PNG
    media_image2.png
    134
    493
    media_image2.png
    Greyscale

Figure 11 of Priest

Priest and King disclose the invention with respect to claim 7. Priest further discloses comparing the acquired map data with pre-stored map data to determine a difference between the acquired map data and the pre-stored map data [see Paragraph 0124 - discusses that a UAV traffic control system can analyze map data from an external databased with data in data structures (see Paragraph 0122 - discusses the data structures contain data (obstructions) collected by UAVs) to determine integrity of the data in the data structures, and see Paragraph 0125 - discusses that the data structures can be populated after analyzing the map data (update differences)]; and
generating an electronic map based on the acquired map data, in response to determining that the difference satisfies a preset condition [see Paragraph 0125 - discusses that the traffic control system can coordinate flights (generate maps for UAVs) based on the data when obstruction data is populated in the data structures (see Paragraph 0084 - discusses that new obstructions can be determined and updating a flying lane based on the obstruction)].

Regarding claim 13, Priest discloses a non-transitory computer readable medium, storing a computer program thereon, the computer program, when executed by a processor, causes the processor to perform operations [see Paragraph 0052 – discusses a computer readable storage medium with a processor that performs operations], the operations comprising:
receiving map data acquired by a data acquisition apparatus installed on a target unmanned aerial vehicle [see Paragraph 0110- discusses that a UAV can detect objects (see Paragraph 0082 - such as buildings) using a radar and cameras (see Paragraph 0131)];
see Paragraph 0110 - discusses that a server can recognize and match known obstructions (see Paragraph 0082 - such as buildings)];
in response to determining that the determined types of the recognized object match at least one preset type in a preset type sequence, determining a location of the at least one preset type in the preset type sequence [see Paragraph 0113 - discusses that once an obstruction is confirmed/detected then changes to the obstruction data can be updated such as location of the obstruction (see Paragraph 0114), and see Paragraphs 0122-0124 and see Figure 20 below - discusses that the UAV can be configured with instructions (preset) to capture obstructions 1002, 1004, 1006 (sequence)]; and

    PNG
    media_image1.png
    229
    422
    media_image1.png
    Greyscale

Figure 20 of Priest
sending a flight height adjusting command to the target unmanned aerial vehicle, based on a preset location in the preset type sequence and the determined location of the at least one preset type in the preset type sequence [see Paragraph 0086 - discusses that based on the feedback (detected obstructions) the flying lane can be updated and instructions can be sent to the UAV to cause the altitude (height) to change].

Priest fails to disclose wherein preset types in the preset type sequence are sorted according to sizes of objects corresponding to the preset types in descending order.

King discloses wherein types in a type sequence are sorted according to sizes of objects corresponding to types in descending order [see Paragraphs 0135-0136 – discusses sorting objects by size in a descending order from large to small].

King suggests that the objects can be ranked once they are sorted [see Paragraph 0137].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Priest to sort objects by size in a descending order as taught by King in order to rank objects [Priest, see Paragraph 0137].
	
Claims 3, 5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Priest in view of King further in view of Fowe et al. (U.S. Publication No. 2020/0066142 A1) hereinafter Fowe.

Regarding claim 3, Priest and King disclose the invention with respect to claim 1. Priest further discloses wherein the target unmanned aerial vehicle flies along a preset flight route, and the flight height adjusting command comprises a flight height raising command [see Paragraph 0075 and Paragraph 0082 - discusses based on obstruction detection along a flight route, the altitude can be changed (see Figure 12 below - depicts the altitude changing and overcoming (height increasing) an obstruction)].

    PNG
    media_image4.png
    118
    417
    media_image4.png
    Greyscale

Figure 12 of Priest

However, the combination of Priest and King fails to disclose where the sending a flight height adjusting command to the target unmanned aerial vehicle, based on the preset location in the preset type sequence and the determined location of the at least one type in the preset type sequence, comprises: 
determining an actual width of a ground road corresponding to the flight route; determining a width of a ground area corresponding to the map data as an acquisition width; and
sending the flight height raising command to the target unmanned aerial vehicle, in response to determining that the determined location is after the preset location and the acquisition width is less than the actual width, to make the target unmanned aerial vehicle to raise a flight height.

Fowe discloses determining an actual width of a ground road corresponding to the flight route; determining a width of a ground area corresponding to the map data as an acquisition width [see Paragraph 0056 - discusses that an actual size (includes width) of a marker (corresponds to a detected ground road) and an acquisition width of the marker (corresponds to stored data of the known size (includes width) of the marker that corresponds to the ground road) are determined]; and
see Paragraph 0056 - discusses that the altitude is adjusted based the actual size of the marker compared to the acquired size, if the actual size is larger than the acquired size, then the UAV is raised until the size of the actual and acquired are the same, this can be done after a preset location (see Figure 3 below - depicts a previous marker 115 where imagery was acquired before moving to the next marker 115)].

    PNG
    media_image5.png
    411
    564
    media_image5.png
    Greyscale

Figure 3 of Fowe

	Fowe suggests that by using the marker, the drone can position itself precisely over the marker [see Paragraph 0050].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV as taught by Priest to include the Fowe in order to precisely position a drone [Fowe, see Paragraph 0050].

	Regarding claim 5, Priest and King disclose the invention with respect to claim 3.  Fowe further discloses outputting the flight route, in response to determining that the acquisition width is less than the actual width [see Paragraph 0052 - discusses that the air route is generated for the drone from a current location to another marker location, and see Paragraph 0060 - discusses that there is a route that the drone(s) follows and takes (after readjusting the height)].
Fowe suggests that there may be data needed at another marker [see Paragraph 0052].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV as taught by Priest to include the outputting the flight route as taught by Fowe in order to extract needed data at another marker [Fowe, see Paragraph 0052].

Regarding claim 9, Priest and King disclose the invention with respect to claim 7. Priest further discloses wherein the target unmanned aerial vehicle flies along a preset flight route, and the flight height adjusting command comprises a flight height raising command [see Paragraph 0075 and Paragraph 0082 - discusses based on obstruction detection along a flight route, the altitude can be changed (see Figure 12 below - depicts the altitude changing and overcoming (height increasing) an obstruction)].

    PNG
    media_image4.png
    118
    417
    media_image4.png
    Greyscale

Figure 12 of Priest
However, the combination of Priest and King fails to disclose where the sending a flight height adjusting command to the target unmanned aerial vehicle, based on the preset location in the preset type sequence and the determined location of the at least one type in the preset type sequence, comprises: 
determining an actual width of a ground road corresponding to the flight route; determining a width of a ground area corresponding to the map data as an acquisition width; and
sending the flight height raising command to the target unmanned aerial vehicle, in response to determining that the determined location is after a preset location and the acquisition width is less than the actual width, to make the target unmanned aerial vehicle to raise a flight height.
Fowe discloses determining an actual width of a ground road corresponding to the flight route; determining a width of a ground area corresponding to the map data as an acquisition width [see Paragraph 0056 - discusses that an actual size (includes width) of a marker (corresponds to a detected ground road) and an acquisition width of the marker (corresponds to stored data of the known size (includes width) of the marker that corresponds to the ground road) are determined]; and
	sending the flight height raising command to the target unmanned aerial vehicle, in response to determining that a determined location is after the preset location and the acquisition width is less than the actual width, to make the target unmanned aerial vehicle to see Paragraph 0056 - discusses that the altitude is adjusted based the actual size of the marker compared to the acquired size, if the actual size is larger than the acquired size, then the UAV is raised until the size of the actual and acquired are the same, this can be done after a preset location (see Figure 3 below - depicts a previous marker 115 where imagery was acquired before moving to the next marker 115)].

    PNG
    media_image5.png
    411
    564
    media_image5.png
    Greyscale

Figure 3 of Fowe
	Fowe suggests that by using the marker, the drone can position itself precisely over the marker [see Paragraph 0050].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV as taught by Priest to include the altitude adjusting based on road information as taught by Fowe in order to precisely position a drone [Fowe, see Paragraph 0050].

Regarding claim 11, Priest, King, and Fowe disclose the invention with respect to claim 9.  Fowe further discloses outputting the flight route, in response to determining that the see Paragraph 0052 - discusses that the air route is generated for the drone from a current location to another marker location, and see Paragraph 0060 - discusses that there is a route that the drone(s) follows and takes (after readjusting the height)].
Fowe suggests that there may be data needed at another marker [see Paragraph 0052].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV as taught by Priest to include the outputting the flight route as taught by Fowe in order to extract needed data at another marker [Fowe, see Paragraph 0052].


Response to Arguments
Applicant’s arguments regarding claims 1, 7, and 13 appear to be directed solely to the amended subject matter, and are not persuasive, as noted supra in the rejections of that claimed subject matter.

Applicant’s arguments, see Page 8 and 9, filed 11/02/2021, with respect to claim 4 and claim 10 have been fully considered and are persuasive.  The rejection of claim 4 and claim 10 have been withdrawn. 

Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665